The appellee filed a complaint under the Uniform Declaratory Judgment Act wherein he sought a declaration of his rights under Chapter 50 of the Acts of 1933 and more particularly § 3 of said act (§ 15983 Baldwin's 1934). In his complaint he also asked that the appellants be perpetually enjoined from collecting or attempting to collect a tax in excess of 1/4 of 1% on his gross receipts.
The appellee was engaged in the business of selling commodities and supplies to persons engaged in the operation of barber and beauty shops. In the conduct of his business he sold by bulk and in large quantities, hair tonics, beauty preparations and a number of various supplies that are used in barber and beauty shops. In many instances the products so sold to such shops were again resold by them to the ultimate consumers while in other cases the commodities sold to them were used by them in such manner as to indicate that they were the ultimate consumers.
To the appellee's complaint the appellants answered in general denial, following which there was a trial by the court, who entered a judgment to the effect that the appellee's liability under the gross income tax act was 1/4 of 1% of its gross receipts but did not give any executory or coercive relief. Following the overruling of the motion for new trial containing the grounds that the decision of the court was contrary to law and not sustained by sufficient evidence, this appeal was perfected.
The questions presented here for decision are identical with those presented in the case of The Department of Treasury of theState of Indiana et al. v. J.P. Michael Company, ante 255, 11 N.E. 512, and upon authority of that case and Storen v. Adams
(1937), 212 Ind. 343, 7 N.E.2d 941, this judgment is reversed with instructions to the trial court to enter a declaratory judgment in conformity with this opinion.